    Case: 3:19-cv-00080-RAM-RM Document #: 10 Filed: 03/08/21 Page 1 of 4




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

SKELFORD SCOTLAND,                              )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:19-cv-00080
                                                )
HEAVY MATERIALS, LLC,                           )
                                                )
                      Defendant.                )
                                                )

APPEARANCES:

Ryan W. Greene
St. Thomas, U.S.V.I.
       For Skelford Scotland,

Alex M Moskowitz
Dudley Newman Feuerzeig LLP
St. Thomas, U.S.V.I.
       For Heavy Materials, LLC.

                                   MEMORANDUM OPINION
MOLLOY, J.
       BEFORE THE COURT is Defendant Heavy Materials, LLC’s Motion to Dismiss for
failure to state a claim. (ECF No. 7.) For the reasons outlined below, the Court will grant that
motion.
                           I. FACTUAL AND PROCEDURAL HISTORY
       Skelford Scotland (“Scotland”) was a long-time employee of Heavy Materials, LLC
(“Heavy Materials”) as a welder. Scotland was a member of the United Steel Workers Local
Union 8249 which has a collective bargaining agreement with Heavy Materials.
       On October 15, 2017, Heavy Materials terminated Scotland’s employment. Another
welder with less seniority, Nyron William (“William”), was placed in Scotland’s position with
Heavy Materials. Thereafter, Scotland filed a grievance with his union, the United Steel
Workers Local Union 8249. At the time Scotland was terminated, William was not a shop
steward for the United Steel Workers Local Union 8249. However, at some time after
     Case: 3:19-cv-00080-RAM-RM Document #: 10 Filed: 03/08/21 Page 2 of 4
Scotland v. Heavy Materials, LLC
Case No. 3:19-cv-00080
Memorandum Opinion
Page 2 of 4

Scotland was terminated, William was identified as a shop steward by the United Steel
Workers Local Union 8249.
        On September 20, 2019, Scotland filed a complaint against Heavy Materials pursuant
to 29 U.S.C. § 185 alleging that he was terminated without just cause, without an appropriate
plan for reduction of the workforce, and without receiving his seniority rights in accordance
with the applicable collective bargaining agreement. (ECF No. 1.)
        On November 20, 2019, Heavy Materials filed a motion to dismiss Scotland’s
complaint for failure to state a claim. (ECF No. 7.) In its motion, Heavy Materials argues that
Scotland has failed to state a claim for relief because an action pursuant to 29 U.S.C. § 185 is
subject to a six-month statute of limitations.
        On December 19, 2019, Scotland filed a response to Heavy Materials’ motion. (ECF
No. 8.) In his response, Scotland conceded that he has no opposition to Heavy Materials’
motion to dismiss.
                                    II. LEGAL STANDARD
        A complaint may be dismissed for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss brought pursuant to
Federal Rule of Civil Procedure 12(b)(6), the Court construes the complaint “in the light most
favorable to the plaintiff.” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir.
2010). The Court must accept as true all of the factual allegations contained in the complaint
and draw all reasonable inferences in favor of the non-moving party. Alston v. Parker, 363
F.3d 229, 233 (3d Cir. 2004). “In deciding a Rule 12(b)(6) motion, a court must consider only
the complaint, exhibits attached to the complaint, matters of public record, as well as
undisputedly authentic documents if the complainant’s claims are based upon these
documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) cert. denied, 562 U.S. 1271
(2011).
        The Supreme Court set forth the “plausibility” standard for overcoming a motion to
dismiss in Bell Atlantic v. Twombly, 550 U.S. 544 (2007), and refined this approach in Ashcroft
v. Iqbal, 556 U.S. 662 (2009). The plausibility standard requires the complaint to allege
“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.
     Case: 3:19-cv-00080-RAM-RM Document #: 10 Filed: 03/08/21 Page 3 of 4
Scotland v. Heavy Materials, LLC
Case No. 3:19-cv-00080
Memorandum Opinion
Page 3 of 4

A complaint satisfies the plausibility standard when the factual pleadings “allow[ ] the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). This standard requires showing
“more than a sheer possibility that a defendant has acted unlawfully.” Id. A complaint which
pleads facts “‘merely consistent with’ a defendant’s liability, … ‘stops short of the line
between possibility and plausibility of “entitlement of relief.”‘“ Id. (citing Twombly, 550 U.S.
at 557).
        To determine the sufficiency of a complaint under the plausibility standard, the Court
must take the following three steps:
        First, the court must “tak[e] note of the elements a plaintiff must plead to state
        a claim.” Second, the court should identify allegations that, “because they are
        no more than conclusions, are not entitled to the assumption of truth.” Finally,
        “where there are well-pleaded factual allegations, a court should assume their
        veracity and then determine whether they plausibly give rise to an entitlement
        for relief.”
Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quoting Iqbal, 556 U.S. at 674,
679).
                                        III. DISCUSSION
        Heavy Materials argues that Scotland’s complaint should be dismissed for failure to
state a claim because an action pursuant to 29 U.S.C. § 185 is subject to a six-month statute
of limitations.
        Ordinarily, a statute of limitations defense must be raised in an answer, not a motion
pursuant to Fed. R. Civ. P. 12(b). Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002).
Nevertheless, the Third Circuit “permits a limitations defense to be raised by a motion under
Rule 12(b)(6), but only if ‘the time alleged in the statement of a claim shows that the cause
of action has not been brought within the statute of limitations.’” Id. (quoting Hanna v. U.S.
Veterans' Admin. Hosp., 514 F.2d 1092, 1094 (3d Cir. 1975)). Significantly, a claim brought
by an employee against an employer for violations of a collective bargaining agreement
pursuant to Section 301 of the National Labor Relations Act, 29 U.S.C. § 185, is subject to a
six-month statute of limitations. DelCostello v. Int'l Bhd. of Teamsters, 462 U.S. 151, 172
(1983). “[T]he employee's claim on the employer's alleged breach of the collective
     Case: 3:19-cv-00080-RAM-RM Document #: 10 Filed: 03/08/21 Page 4 of 4
Scotland v. Heavy Materials, LLC
Case No. 3:19-cv-00080
Memorandum Opinion
Page 4 of 4

bargaining agreement is tolled until it was or should have been clear to the employee that
the union would not pursue the grievance.” Vadino v. A. Valey Eng'rs, 903 F.2d 253, 261 (3d
Cir. 1990).
        Here, Scotland alleges Heavy Materials terminated him on October 15, 2017, without
just cause, without an appropriate plan for reduction of the workforce, and without receiving
his seniority rights in accordance with the applicable collective bargaining agreement.
Scotland filed the complaint in this matter on September 20, 2019, over 23 months after his
claims for breach of the collective bargaining agreement arose. As such, unless the
limitations period was sufficiently tolled, Scotland’s claim is barred by the six-month statute
of limitations. It is unclear from the complaint the date on which it was or should have been
clear to Scotland that United Steel Workers Local Union 8249 would not pursue his
grievance. Nevertheless, Scotland does not argue that statute of limitations on his claims for
breach of the collective bargaining agreement should be tolled. Indeed, Scotland concedes
that he has no opposition to Heavy Materials’ argument that his claim must be dismissed as
barred by the applicable statute of limitations. Thus, the Court concludes Scotland’s
statement of a claim shows that his cause of action has not been brought within the
applicable six-month statute of limitations. As such, the Court will dismiss this case. An
appropriate judgment follows.




Dated: March 8, 2021                               /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
